Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-22-2008

Haesler v. Ciba Self Medication
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4275




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Haesler v. Ciba Self Medication" (2008). 2008 Decisions. Paper 1546.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1546


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                              NOT PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT




                     No. 06-4275




     FREDERICK HAESLER, JR.; SANDREENA;
      WANDA BREWSTER; TERESA TALESE;
    JANET THOMAS, for themselves and all others
               similarly situated,

                                      Appellants

                           v.

      NOVARTIS CONSUMER HEALTH, INC. ;
   CIBASELF-MEDICATION FT. WASHINGTON
      HOURLY EMPLOYEES PENSION PLAN
  a/k/a Novartis Corporation Fort Washington Hourly
               Employees’ Pension Plan,




      Appeal from the United States District Court
               for the District of New Jersey
           (D.C. Civil Action No. 05-cv-00372)
   District Judge: Honorable Joseph A. Greenaway, Jr.


               Argued February 8, 2008

Before: MCKEE, AMBRO and ALDISERT, Circuit Judges


               (Filed: February 22, 2008)
Kent Cprek, Esquire (Argued)
Jennings Sigmond, Esquire
510 Walnut Street
The Penn Mutual Towers, 16th Floor
Philadelphia, PA 19106-3683

       Counsel for Appellants

Christopher G. FitzPatrick, Esquire
Paul L. Kattas, Esquire
Kelley, Drye & Warren
200 Kimball Drive
Parsippany, NJ 07054

Charles B. Wolf, Esquire (Argued)
Philip L. Mowery, Esquire
Alixon J. Maki, Esquire
Vedder, Price, Kaufman & Kammholz
222 North La Salle Street, Suite 2600
Chicago, IL 60601

       Counsel for Appellees




                                          OPINION


AMBRO, Circuit Judge

       Participants in the Novartis Corporation Fort Washington Hourly Employees’

Pension Plan, which is sponsored by Novartis Consumer Health, Inc., appeal from the

District Court’s dismissal of their complaint for failure to state a claim for which relief

can be granted. Our review of the dismissal is plenary. See Rowinski v. Salomon Smith

Barney Inc., 398 F.3d 294, 298 (3d Cir. 2005).

                                              2
          The Participants allege a plethora of violations of the Employee Retirement

Income Security Act of 1974 (“ERISA”), 29 U.S.C. §§ 1001–1461. In a succinct yet

thorough opinion, see Haesler v. Novartis Consumer Health, Inc., No. 05-372 (JAG),

2006 WL 2689830 (D.N.J. Sept. 18, 2006) (incorporating in part its reasoning in Haesler

v. Novartis Consumer Health, Inc., 426 F. Supp. 2d 227 (D.N.J. 2006)), the District

Court, per Judge Greenaway, explained why the Participants have failed to state a claim

for which relief can be granted. Having reviewed the parties’ submissions and heard oral

argument, we essentially agree with Judge Greenaway’s reasoning. We accordingly

affirm.




                                               3